Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.          The drawings filed on 06/02/20.  These drawings are acceptable.
Double Patenting
2.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.          Claims 1-4, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Koulikov (U.S. Patent No. 10,928,313).  Hereafter, “Koulikov ‘313”.  
As to claim 1, Koulikov ‘313 teaches: 
-    a continuous-wave external cavity laser, wherein the external cavity laser comprises a laser cavity having a round trip light path; a distributed feedback laser as a gain medium; a spectral filter positioned within the laser cavity, (claim 1, lines 8-14);
-    a resonant optical cavity containing said gaseous medium and having at least two cavity mirrors, wherein the resonant optical cavity defines a round trip light path of the resonant optical cavity, (claim 1, lines 2-5);
-    an optical detector system in optical communication with the resonant optical cavity configured to produce a signal proportional to an intensity of a light along the round trip light path of the resonant optical cavity, (claim 1, lines 5-8);
wherein the spectral filter is said resonant optical cavity, and the ratio of the round trip light path length of the external cavity laser to the round trip light path length of the resonant 

As to claim 2, Koulikov ‘313 teaches in claim 2.
As to claim 3, Koulikov ‘313 teaches in claim 2.
As to claim 4, Koulikov ‘313 teaches in claim 3.
As to claim 5, Koulikov ‘313 teaches the external cavity laser further comprising a temperature controlled component thermally coupled to an optical component of the laser cavity in claim 15.
As to claim 6, Koulikov ‘313 teaches in claim 8.
            As to claim 9, Koulikov ‘313 teaches in claim 10.
As to claim 10, Koulikov ‘313 teaches in claim 9.
As to claim 12, Koulikov ‘313 teaches in claim 13.
As to claim 13, Koulikov ‘313 teaches in claim 14.
As to claim 14, Koulikov ‘313 teaches in claim 13.
As to claim 16, Koulikov ‘313 teaches in claims 16, 17.
As to claim 19, Koulikov ‘313 teaches in claim 1, lines 5-8.
As to claim 20, Koulikov ‘313 teaches in claim 1, lines 5-8.
Allowable Subject Matter
4.	Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
6.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a gas analyzer system for measuring a concentration of an analyte in a gaseous medium, the system comprising:
-    a continuous-wave external cavity laser, wherein the external cavity laser comprises a laser cavity having a round trip light path; a distributed feedback laser as a gain medium; a spectral filter positioned within the laser cavity;
-    a resonant optical cavity containing said gaseous medium and having at least two cavity mirrors, wherein the resonant optical cavity defines a round trip light path of the resonant optical cavity;
-    an optical detector system in optical communication with the resonant optical cavity configured to produce a signal proportional to an intensity of a light along the round trip light path of the resonant optical cavity;
wherein the spectral filter is said resonant optical cavity, and the ratio of the round trip light path length of the external cavity laser to the round trip light path length of the resonant optical cavity or its inverse value is between N-0.2 and N+0.2, where N is a positive integer number; 
in combination with the rest of the limitations of claim 1.

Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 3, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877